Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00714-CR

 
____________
 
BLAKE SCOTT TAYLOR, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause No. 998,709 
 

 
M E M O R A N D U M   O P I N I O N
Appellant filed a pro se notice of appeal
after the trial court dismissed this cause. 
The State moved to dismiss because appellant was convicted in another
case.




Generally, an appellate court only has
jurisdiction to consider an appeal by a criminal defendant where there has been
a final judgment of conviction.  Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State, 915 S.W.2d 160, 161
(Tex.App.‑‑Fort Worth 1996, no pet.).  The exceptions include:  (1) certain appeals while on deferred
adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625
(Tex.Crim.App.1997); (2) appeals from the denial of a motion to reduce bond,
TEX.R.APP. P. 31.1; McKown, 915 S.W.2d at 161;  and (3) certain appeals from the denial of
habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex.App.‑‑Dallas
1998, no pet.);  McKown, 915
S.W.2d at 161.  
There is no appeal available for appellant
from the dismissal of this cause. 
Because this appeal does not fall within the exceptions to the general
rule that appeal may be taken only from a final judgment of conviction, we have
no jurisdiction. 
            Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 8, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).